[Cite as Dickson v. Dickson , 2017-Ohio-8576.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA



                                 JOURNAL ENTRY AND OPINION
                                         No. 105318



                                         BLAKE A. DICKSON

                                                          PLAINTIFF-APPELLANT

                                                    vs.

                                      CHRISTINE A. DICKSON

                                                          DEFENDANT-APPELLEE




                                                 JUDGMENT:
                                                  AFFIRMED



                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                   Domestic Relations Division
                                     Case No. DR-13-348970


        BEFORE: Celebrezze, J., Keough, A.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: November 16, 2017
ATTORNEYS FOR APPELLANT

Blake A. Dickson
Danielle Chaffin
The Dickson Firm, L.L.C.
Enterprise Place, Suite 420
3401 Enterprise Parkway
Cleveland, Ohio 44122

Daniel Z. Inscore
3 North Main Street, Suite 703
Mansfield, Ohio 44902


ATTORNEYS FOR APPELLEE

For Christine A. Dickson

Roger L. Kleinman
Cavitch, Familo & Durkin Co., L.P.A.
1300 East Ninth Street, 20th Floor
Cleveland, Ohio 44114

For Pamela L. Gorski

Matthew T. Norman
Monica A. Sansalone
Gallagher Sharp, L.L.P.
Bulkley Building, 6th Floor
1501 Euclid Avenue
Cleveland, Ohio 44115
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Appellant, Blake A. Dickson, appeals the denial of his motions to stay execution of

judgment and to vacate judgment. He claims the court erred when it denied his motions and

would not allow him to conduct discovery prior to filing a brief in support of his motion to vacate

judgment. After a thorough review of the record and law, this court affirms.

                               I. Factual and Procedural History

       {¶2} In September 2013, appellant filed a complaint for divorce from his then-wife

Christine A. Dickson. During the course of that case, a guardian ad litem (“GAL”), Pamela

Gorski, was appointed for the couple’s two minor children. She was also appointed as the

children’s attorney. In proceedings that can be generously characterized as contested, the parties

filed motions to show cause, motions for sanctions, and numerous other filings. On August 27,

2015, an agreed judgment entry was entered on the record documenting appellant’s agreement to

pay half of the fees related to the GAL. The entry, signed by appellant, documents $33,803.75

in fees, and sets forth appellant’s share of the costs as $16,401.87. The order also entered

judgment in that amount against appellant.

       {¶3} In October 2016, appellant filed a motion to stay the judgment in favor of the GAL,

and to vacate the judgment awarding fees to the GAL. Appellant also sought an order allowing

him additional time to conduct discovery before he filed his brief in support of his motion to

vacate. The entire substance of the motion stated,

       Plaintiffs Motion to Vacate Judgment pursuant to Civ.R.60(B) is incorporated
       herein. However, Plaintiff needs to conduct certain discovery to complete his
       Brief in Support. Accordingly, Plaintiff respectfully requests that this Honorable
       Court stay the execution of its Judgment Entry dated August 27, 2016 until this
       Court has resolved Plaintiffs Civ.R.60(B) Motion to Vacate. Plaintiff further
       requests an extension of time of ninety (90) days to conduct certain discovery
       relative to his Civ.R.60(B) Motion and file his Brief in Support.
       {¶4} The GAL opposed the motion pointing out, among other things, that appellant failed

to satisfy any of the requirements of Civ.R. 60(B). On December 1, 2016, the trial court denied

appellant’s motion, stating:

       The power of a court to vacate its order is granted by Civ.R. 60. A motion to
       vacate a judgment entry must be made pursuant to Civ.R. 60(B). Nowhere in
       Defendant’s Motion to Vacate does he cite to the grounds listed under Civ.R.
       60(B). Nor does he cite to GTE Automatic Electric, Inc. v. Arc Industries, 47
Ohio St. 2d 124[, 351 N.E.2d 113] (1976) which established the test that Ohio
       courts must use when reviewing motions made under Civ.R. 60(B). Because of
       his failure to adequately apply Civ.R. 60(B) to his Motion as well as the fact that
       there are absolutely no facts plead that would give rise to the granting of hearing
       under Civ.R. 60(B), Plaintiff’s Motions are hereby DENIED.

       {¶5} Appellant then filed the instant appeal assigning one error for review:

       1. The trial court erred when it denied appellant’s motion to stay execution of
       judgment, motion to vacate judgment and request for extension of time to conduct
       discovery and file [appellant’s] brief in support.

                                     II. Law and Analysis

       {¶6} This court reviews a trial court’s decision related to a motion for relief from

judgment pursuant to Civ.R. 60(B) for an abuse of discretion. Benesch v. Action Software, Inc.,

8th Dist. Cuyahoga No. 91708, 2009-Ohio-1617, ¶ 13. An abuse of discretion is evidenced by a

decision that is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶7} Civ.R. 60(B) provides,

       [o]n motion and upon such terms as are just, the court may relieve a party or his
       legal representative from a final judgment, order or proceeding for the following
       reasons: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly
       discovered evidence which by due diligence could not have been discovered in
       time to move for a new trial under Rule 59(B); (3) fraud (whether heretofore
       denominated intrinsic or extrinsic), misrepresentation or other misconduct of an
       adverse party; (4) the judgment has been satisfied, released or discharged, or a
       prior judgment upon which it is based has been reversed or otherwise vacated, or
       it is no longer equitable that the judgment should have prospective application; or
       (5) any other reason justifying relief from the judgment. The motion shall be made
       within a reasonable time, and for reasons (1), (2) and (3) not more than one year
       after the judgment, order or proceeding was entered or taken. A motion under this
       subdivision (B) does not affect the finality of a judgment or suspend its operation.

       The procedure for obtaining any relief from a judgment shall be by motion as

       prescribed in these rules.

       {¶8} The last paragraph of the rule directs litigants to file a motion for relief in

accordance with Civ.R. 7(B):

       An application to the court for an order shall be by motion which, unless made
       during a hearing or a trial, shall be made in writing. A motion, whether written
       or oral, shall state with particularity the grounds therefor, and shall set forth the
       relief or order sought. A written motion, and any supporting affidavits, shall be
       served in accordance with Civ.R. 5 unless the motion may be heard ex parte.

       {¶9} Therefore, a motion seeking relief from judgment must contain operative facts

demonstrating three things: (1) the motion is timely, (2) the movant is entitled to relief under at

least one of the ground set forth in the rule, and (3) the movant has a meritorious claim or

defense should the motion be granted.             Benesch, 8th Dist. Cuyahoga No. 91708,

2009-Ohio-1617, at ¶ 22, citing GTE, 47 Ohio St. 2d at 150, 351 N.E.2d 113. If any of the three

requirements are not met, the motion should be denied. Rose Chevrolet, Inc. v. Adams, 36 Ohio

St.3d 17, 20, 520 N.E.2d 564 (1988).

       {¶10} This court has previously provided sound advice on the procedure that should be

employed for filing such a motion:

       A person filing a motion for relief from judgment under Civil Rule 60(B) is not
       automatically entitled to such relief nor to a hearing on the motion. The movant
       has the burden of proving that he is entitled to the relief requested or to a hearing
       on the motion. Therefore, he must submit factual material which on its face
       demonstrates the timeliness of the motion, reasons why the motion should be
       granted and that he has a defense.
       It is discretionary with the trial court whether the motion will be granted and in
       the absence of a clear showing of abuse of discretion the decision of the trial court
       will not be disturbed on appeal.

       Since the Civil Rules are silent as to the exact procedure to be followed some
       movants do not understand what they should file with the court. Specifically, the
       Civil Rules only require the filing of a motion under Civil Rule 7(B), and do not
       require that movants file an affidavit or other evidence with the motion. See
       Matson v. Marks, [32 Ohio App. 2d 319, 291 N.E.2d 491 (10th Dist.1972)].
       However, the rules do not require that the trial court grant a hearing on every
       motion for relief from judgment under Civil Rule 60(B).

       Even though there is no requirement that the movant submit an affidavit or other
       material with his motion, because he has the burden of proof and is not
       automatically entitled to a hearing, good legal practice dictates that the movant
       must do all that he can to present allegations of operative facts to demonstrate that
       he is filing his motion within a reasonable period of time; that he is entitled to
       relief for one of the grounds specified in Civil Rule 60(B)(1) through (5); and that
       he has a valid defense.

       Since the movant has the burden of proof, he must present sufficient factual

       information to warrant a hearing on the motion. He should not take the risk of

       relying on filing a motion for relief from judgment with little or no facts and

       conclusions of law.

Adomeit v. Baltimore, 39 Ohio App. 2d 97, 103-104, 316 N.E.2d 469 (8th Dist.1974).

       {¶11} Appellant’s motion does not set forth any factual or legal allegations that would

entitle him to a hearing on his motion, and therefore, discovery. The motion does not attempt to

satisfy any of the requirements of Civ.R. 60(B). Some allegations must be made demonstrating

an entitlement to a hearing before a trial court should hold a hearing, and thus open up any type

of discovery.

       {¶12} Appellant argues that he was not in a position to offer any evidence because he

needed to conduct discovery prior to filing his motion. The fee dispute was previously litigated

below, and appellant waived his opportunity for a hearing by signing an agreed judgment entry
where he acknowledged his obligation to pay the GAL the amount sought. Further, despite this

lack of discovery, appellant has argued to this court the type of allegations and factual assertions

that should have been argued in his motion submitted to the trial court. This demonstrates that

appellant was not prevented from setting forth operative facts in his motion.

       {¶13} Here, the trial court did not abuse its discretion in denying appellant’s motion to

vacate judgment. As such, the trial court also did not err in denying appellant discovery.

Appellant failed to demonstrate any entitlement to such. As the court did not abuse its discretion

in denying appellant’s motion to vacate judgment, the court also did not abuse its discretion in

denying appellant’s motion to stay execution of judgment.

                                        III. Conclusion

       {¶14} Appellant failed to support his motion for relief from judgment with even the most

basic arguments demonstrating entitlement to relief. Therefore, the trial court did not err in

denying it.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

KATHLEEN ANN KEOUGH, A.J., and
SEAN C. GALLAGHER, J., CONCUR